Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Response to Arguments
The applicant argument with respect to restriction have been fully considered and are persuasive. Therefore, the restriction has been withdrawn.
Claims 15-20 is rejoined with group I (claims 1-14).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: :
The prior art of record fails to teach or suggest a device comprising  a plurality of shared input/output (SIO) lines coupled to logic comprising a plurality of latches, and a controller coupled to the bank-to-bank transfer bus and the plurality of SIO lines and configured to cause data to be transferred to at least one memory bank among the plurality of memory banks via the bank-to-bank transfer bus in a first direction or a second direction based, at least in part, on a transfer time associated with transferring the data to the at least one memory bank (claim 1); a device having a controller coupled to the bank-to-bank transfer bus and the plurality of SIO lines and configured to: determine that a processing in memory program is running on a first memory bank among the plurality of memory banks; and cause data to be transferred to the first memory bank from a second memory bank among the plurality of memory banks via the bank-to-bank transfer bus or from the plurality of latches, or both (claim 8);  and a method comprising the steps of determining that a program is running on a particular memory bank among a plurality of memory banks; determining an optimized data transfer path along a bank-to-bank transfer bus that is coupled to respective memory banks among coupling the plurality of memory banks via a plurality of shared input/output (SIO) lines; and causing data used by the program to be transferred from a different memory bank to the particular memory bank via the bank-to-bank transfer bus according to the optimized data path (claim 15).
The cited reference of Kim disclose a device having input and output line and a latch, and a method of transfer data between memory banks, but fail to disclose such data transfer based on a transfer time associated with transferring the data to the memory banks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh
7/15/22
/SON T DINH/Primary Examiner, Art Unit 2824